                      K R E I N D L EDocument
          Case 1:21-cr-00174-JPC     R & K R36E I NFiled  R L L P Page 1 of 2
                                                    D L E09/21/21
                                   ATTORNEYS AT LAW
                                     485 LEXINGTON AVENUE
                                           28th FLOOR
                                       New York, NY 10017
                                         (212) 973-3406
                                     Fax No. (212) 972-9432

                                     MEGAN WOLFE BENETT
                                        www.kreindler.com
                                      mbenett@kreindler.com




                                                      September 17, 2021



Via ECF/CM
Hon. John P. Cronan
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Jamarri Reid, 21 Cr. 174 (S.D.N.Y.) (JPC)

Dear Judge Cronan:

        I represent Jamarri Reid, defendant in the above-captioned prosecution, whose sentencing
is currently scheduled for October 4, 2021. Immediately following Mr. Reid’s change of plea
proceeding, on July 2, 2021, I inquired with four separate mitigation teams regarding their
availability to assist on the sentencing aspects of this case. At the time, none were available. I
subsequently embarked on several interviews with family members, identifying the organizations
that might have information relevant to Mr. Reid’s history and characteristics. As the Court
knows, I then obtained subpoenas for nine different entities, which were all served within two
days of receipt. Since serving those subpoenas, only two organizations have produced materials
and we are now in the process of following up with the others. Because, however, I have not
been able to obtain the records that I believe will bear directly on Mr. Reid’s social, family,
educational and health history – all of which will, in turn, bear on the analysis of his history and
characteristics under 18 U.S.C. § 3553(a) – I respectfully request that this Court adjourn Mr.
Reid’s sentencing.

        Additionally, one of the previously-unavailable mitigation specialists advised me today
that she could work on Mr. Reid’s case, provided the sentencing takes place in January or
sometime thereafter, which time is necessary given the ongoing delays and impediments to
accessing individuals detained in the Bureau of Prisons as well as the challenges of meeting
family, friends and other relevant individuals in person when conducting collateral interviews.
In light of the Probation Department’s calculation of the Sentencing Guidelines, it is in Mr.
Reid’s best interest to adjourn the sentencing so as to allow a mitigation specialist to assist in
preparing the defense submissions, as will be set forth in the request for that expert’s services.
                 Case
       United States v. Reid – 21 Cr. 174
                        1:21-cr-00174-JPC Document 36 Filed 09/21/21 Page 2 of 2
       September 17, 2021
       Page 2 of 2


              Accordingly, I respectfully request that this Court adjourn Mr. Reid’s sentencing from
       October 4, 2021 until a date on or after January 15, 2022 (noting that I am not available January
       26-30, February 10 or February 21-25). This is the first request for an adjournment and the
       government has advised that they do not object to the request.


                                                    Respectfully submitted,

                                                          /s/
                                                    Megan W. Benett
                                                    Counsel for Jamarri Reid




             The sentencing for Jamarri Reid scheduled for October 4,
             2021 is adjourned to January 25, 2021 at 10:00 a.m.,
             contingent on the ability of the jail and the Marshals Service
             to facilitate the defendant’s transportation to the courthouse
             at that date and time. The Court will confirm with the
             parties closer to the scheduled date.


SO ORDERED.                          ____________________
Date: September 20, 2021               JOHN P. CRONAN
New York, New York                  United States District Judge
